  4:20-cv-03002-JMG-CRZ Doc # 19 Filed: 08/18/20 Page 1 of 2 - Page ID # 37




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOSEPH C. MCKEE,

                  Plaintiff,                            4:20CV3002

      vs.
                                                          ORDER
EFEST, (Shenzhen Fest Technology
Co., LTD), A Foreign Corporation.; and
R-L SALES, an LLC licensed and
incorporated In the State of Utah;

                  Defendants.


      Defendant R-L Sales has moved to commence discovery. (Filing No. 18).
Plaintiff has not responded and the deadline for doing so has passed. The motion
is deemed unopposed and is hereby granted. Accordingly,

      IT IS ORDERED:

      1)    The parties shall review the Nebraska magistrate judges’ practices
            posted at the court’s Civil Case Management website page.1

      2)    Counsel for the parties shall confer and, on or before September 8,
            2020, they shall jointly file a Rule 26(f) Report, a copy of which can
            be found at http://www.ned.uscourts.gov/forms.2 Unless the parties
            agree otherwise, Plaintiff(s) shall prepare the initial draft of the



      1
     (https://www.ned.uscourts.gov/attorney/judges-information/civil-case-
management).
      2
       See https://www.ned.uscourts.gov/forms. The parties are hereby notified
or reminded that the Rule 26(f) Report for civil cases pending in the District of
Nebraska has been substantially modified, with an effective date of January 1,
2019.

      .
4:20-cv-03002-JMG-CRZ Doc # 19 Filed: 08/18/20 Page 2 of 2 - Page ID # 38




         Report and then forward it to Defendant(s) for further additions or
         revisions.

   3)    O n or before September 1, 2020, a party shall contact the
         chambers of the undersigned magistrate judge to set a
         conference call if:

         a.    One or more of the parties believes a planning conference
               is needed to complete the Rule 26(f) Report; or

         b.    T he parties cannot agree on one or more of the deadlines
               identified or case progression issues raised in the Rule
               26(f) Report; or

         c.    The parties are currently and actively pursuing settlement and
               believe preparing and filing a Rule 26(f) Report may be
               unnecessary.

   4)    Mandatory disclosures shall be served by September 15, 2020.



   Dated this 18th day of August, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
